DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 3/4/2021 has been entered.
Claims 1, and 4-15 are pending.
Claim 1 has been amended.
Claims 2-3 and 16-47 have been canceled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. 2007/0138601A1) in view of Kuchimachi (US 2005/0024809 A1). 
Regarding claims 1 and 4-15,
Fan does not expressly teach the atomic percentage of the composition of the AlON as about 25 at% to about 60 at% Al, about 20 at% to about 40 at% O, and about 20 at% to about 40 at% N, or an example wherein the substrate is specifically aluminum or anodized aluminum or a combination thereof. 
However, Fan teaches the stoichiometric composition AlON as the coating without express designation of the atomic percentage ranges.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the indicated stoichiometric AlON (Al1O1N1) which is about 33 at% Al, 33 at% O and 33 at% N which is within the instant claimed range of about 25 at% to about 60 at% Al, about 20 at% to about 40 at% O, and about 20 at% to about 40 at% N. 
Additionally, Fan teaches the substrate may be an electrostatic chuck or a susceptor [0010] and teaches the base substrate may comprise materials such as nitride of Si [0020].  Kuchimachi teaches an electrostatic chuck which can prevent an insulating film from cracking [0023].  Kuchimachi teaches the conductive base of an electrostatic chuck may be made of a porous ceramic material (such as silicon carbide or aluminum nitride) with pores filled with aluminum or aluminum alloy and further teaches this structure enables both the coefficients of thermal expansion of the insulating film and the conductive base to approach each other [0031] and [0044].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a porous ceramic material with pores filled with aluminum or aluminum alloy as taught by Kuchimachi as the electrostatic chuck (component) substrate as taught by Fan to provide an electrostatic 4, CHF3, CF3H, C2F6, C4F8, SF6, NF3, F2 and C4F8O” in claim 6, “wherein the oxygen-bearing plasma comprises: O2, O3, N2O, CO, CO2, C4F8O, H2O and H2O2” in claim 7, “wherein the hydrogen-bearing plasma comprises: H2, CH4, NH3, N2H2, C2H2, H2O, H2O2, N2/H2, He/H2 and Ar/H2” in claim 8, and “wherein the nitrogen-bearing plasma comprises N2, N2O, NH3, NF3, N2/H2 and NO” in claim 9, and “wherein the plasma-wetted system is a downstream, remote plasma system, an inductively coupled plasma system, a capacitive coupled plasma system, a reactive ion etch plasma system, and atmospheric plasma system, and an ion-etch plasma system” in claim 13 provide no structural difference in the coating and therefore are considered intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the coating is the same composition as the instant claimed composition  the stability at temperatures between about -150˚C and +600˚C as claimed in claim 12, hardness of between 3GPa and 10GPa as claimed in claim 14 and Young’s modulus of between about 100GPa and  AlON coating comprising substantially the same elements or components as that of the applicant, it is contended that the coating of the prior art is capable of delivering the same stability, hardness and Young’s modulus. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the temperature stability, hardness and Young’s modulus), are necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al et al. (U.S. 2007/0138601A1) in view of Nan Ma (CN 102676989A). 
Regarding claims 1 and 4-15, Shih teaches an aluminum or aluminum alloy surfaces in a plasma processing chamber (component of a plasma-wetted system) [0011] and teaches a dense oxide coating to protect the surface of the aluminum or aluminum alloy that may also be anodized from corrosion to prevent iron contamination in the processing chamber [0011].
Shih does not teach the coating as aluminum oxynitride with the composition as claimed.
However, Nan Ma teaches the application of a dense hard wear resistant PVD coating of aluminum oxynitride as a superior alternative to an oxide coating on a plasma cleaned aluminum substrate in corrosive environments [0024]-[0025] in that it improves the corrosion resistance over that of aluminum oxide [0004].  Nan Ma teaches the coating as comprising an average composition comprising 52.3-62.3 at% Al, 17.6-27.6 at% O, and 15-25 at% N [0024]-[0025].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the aluminum oxynitride coating of Nan Ma in place of the aluminum oxide coating or the aluminum oxide coating and the pure aluminum coating (since the pure aluminum coating is merely used to provide the aluminum oxide coating) of Shih, in order to improve the corrosion resistance of the aluminum or aluminum alloy over the corrosion resistance of the pure aluminum and aluminum oxide coating of Shih.
Although Shih in view of Nan Ma does not expressly teach the exact atomic percentage of the composition of the AlON as about 25 at% to about 60 at% Al, about 20 at% to about 40 at% O, and about 20 at% to about 40 at% N, the composition of Nan Ma significantly overlaps the claimed composition in atomic percentages and is therefore considered prima facie obvious. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Regarding the limitations  of “wherein the surface of the component of the plasma wetted system as subjected to a plasma stream comprising one or more of atomic oxygen, molecular oxygen, atomic .


Response to Arguments
Applicant’s amendments and arguments, filed 3/4/2021 with regard to the rejections under 35 USC 103 have been fully considered but are not convincing.  Applicant argues with regard to Fan in view of Kuchimachi that Fan teaches a film electrode is deposited onto the base substrate and the coating film then overlays the film electrode and not the substrate.  Applicant further argues that Fan in view of Kuchimachi does not teach the coating on a surface of a component fabricated from aluminum, anodized aluminum or combinations thereof in claim 1.  
This argument is not convincing because Fan’s substrate with the film electrode may be considered the component and more importantly because even if the electrode was not considered part of the component, the AlON coating (5) may be applied to the base (8) as well as the electrode (6) as can be seen in Fig 1 of Fan and is therefore applied directly to the surface of the component.
Regarding the argument that the limitation a “component” fabricated from aluminum, anodized aluminum or combinations thereof differentiates the claim from Fan in view of Kuchimachi, the phrase “fabricated from” is considered to be equivalent to comprising, wherein other materials may be present and Fan in view of Kuchimachi is 
In response to Applicant’s argument, the claims are article claims not process claims and the PEO process of Shih is not pertinent to the article claim.  Additionally, because Nan Ma teaches aluminum oxynitride as a superior alternative to an oxide coating on a plasma cleaned aluminum substrate in corrosive environments in that it improves the corrosion resistance over that of aluminum oxide and because the pure aluminum is applied in order to create the oxide coating of Shih,  one of ordinary skill in the art would be motivated to replace the pure aluminum and the oxide coating of Shih with the aluminum oxynitride of Nan Ma placing the aluminum oxynitride in direct contact with the component.  Therefore, Applicant’s arguments are not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784